DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered. 
Response to Amendment
The Examiner acknowledges the amending of claims 1, 12, 14 and 17.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument unless responded to below.
The Examiner agrees that Chen does not disclose the detection line to be directly between the first conductive pad and the second conductive pad and that separates the conductive pads, the line being a fold line shape or spiral shape directly between the pads, and the use of two adjacent and parallel line segments directly between the pads.
The Examiner agrees that Chen also teaches the metal detection line to be at the perimeter of the optical element substrate to not interfere with the output beam ([0055]).
The Examiner does note, however, that the cited art of Yamaguchi makes use of a detection line to be directly between the first conductive pad and the second conductive pad and that separates the conductive pads, the line being a fold line shape or spiral shape directly between the pads, and the use of two adjacent and parallel line segments directly between the pads as seen in annotated figure 1b below. The detection line is made of a conductive oxide (Yamaguchi, [0027]) rather than a metal (as in Chen) which enables for a transparent conductive line to be used, thereby avoiding interference with the output beam, and which provides for greater coverage across the optical element substrate to detect minute cracks (Yamaguchi, [0031]) which would not be detected by Chen’s design.
Therefore, contrary to the assertion at pg.11-12 of the Remarks, Yamaguchi does in fact make up for the shortcomings in Chen.
Yamaguchi:

    PNG
    media_image1.png
    411
    803
    media_image1.png
    Greyscale

Chen:

    PNG
    media_image2.png
    312
    709
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 10-15, 17 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0353004) in view of Yamaguchi (US 2019/0390838, note foreign priority with support) and Miyoshi et al. (US 11108210, note foreign priority with support).
	With respect to claim 1, Chen teaches an optical element (fig.1/7/10/12) that is a component of a terminal ([0003, 4, 70, 71]), element, comprising: a substrate (fig.7 #720) comprising a diffractive optical element (DOE) or a diffuser (fig.7 #721, [0052,53]); a first conductive pad (fig.7a #728); a second conductive pad (fig.7a #729); and a detection line between the first conductive pad and the second conductive pad (fig.7a #727, provides an electrical path extending between the pads) and disposed on the substrate (fig.7 #727), wherein the detection line extends in a fold line shape (fig.7 #727 folded) or a spiral line shape between the first conductive pad and the second conductive pad, wherein the detection line is configured to transmit an electrical signal ([0055]). Chen further teaches the detection line is used for detection of the optical component being damaged, moved or dislodged ([0055]) and is made of what appears to be parallel segments (fig.7), but does not specify the detection line overlies a portion of the substrate directly between the first conductive pad and the second conductive pad and that separates the first conductive pad and the second conductive pad, or the detection line portion directly between the pads forms two adjacent and parallel line segments between the first and second conductive pads, and a width of the detection line ranges from 1 micrometer (um) to 500 um, and wherein a distance between two adjacent and parallel line segments of the detection line directly between the first and second pads ranges from 1 um to 500 um.  Yamaguchi teaches a related laser light source (fig.1) which makes use of a laser (fig.1 #1) which outputs light to a diffusive optical element (fig.1 #3, [0009]) upon which a detection line of transparent conductive ITO ([0027]) is formed (fig.1b/2a) and which has a detection line width and a distance between adjacent and parallel line segments ([0031-36], 2L+S value is 27um or less), and further that the detection line is directly between the first conductive pad and the second conductive pad and that separates the conductive pads, the line being a fold line shape or spiral shape directly between the pads, and the use of two adjacent and parallel line segments directly between the pads as seen in annotated figure 1b below. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the detection line pattern, size, material and placement of Chen to that shown in fig.1b/2a of Yamaguchi in order to increase the monitored area of the substrate/optic while providing a size, spacing and material which minimizes the light loss and material used in such a configuration (Yamaguchi, [0036]).

    PNG
    media_image1.png
    411
    803
    media_image1.png
    Greyscale

	Yamaguchi further teaches the preferred value for the stated equation governing the line width and spacing (2L+S) to be 27um or less ([0036]) which limits both of the value of the width (L) and spacing (S) to be less than 500um as claimed , and additionally teaches the importance of the degree of difficulty in forming the wiring ([0036]) as well as the importance of detecting any damage based on the wire width/spacing ([0031]). Yamaguchi further clearly envisions a lower limit of the wire width and spacing as a nonzero value or the desired patterns would not be able to be created. Yamaguchi does not specify the lower limit of the width and spacing is at least 1um. Miyoshi teaches a similar laser module with detection line atop an optical element (fig.1) and who further teaches a preferred lower limit on the wire width to be 5um (col.6 lines 36-50) and a lower limit on the wire pattern spacing to be 5um (col.18 line 57 – col.19 line 12). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to modify the wire width and spacing of Chen and Yamaguchi to have a lower limit of 5um each as Miyoshi has taught such limits provide for a reduction in unwanted breakage (col.6 lines 42-47) and easing of difficulties in forming the patterns relating to collapsing of the spacings (col.19 lines 9-12). Note the desired equation of Yamaguchi is still met (2*5+5 = 15um, which is 27um or less).
With respect to claim 2, Chen, as modified, teaches a material of the detection line is a transparent conductive material (Yamaguchi, [0027]).  
With respect to claim 3, Chen, as modified, teaches the material of the detection line comprises indium tin oxide (Yamaguchi, [0027]), indium zinc oxide, indium gallium zinc oxide, or indium tin zinc oxide.  
With respect to claim 4, Chen further teaches a microstructure layer (fig.5b #521, [0052] microlens array), wherein the microstructure layer and the detection line are disposed either on a same side of the substrate or on opposite sides of the substrate ([0053], microstructure can be on either side thereby necessarily on the same side or opposite side of the substrate as the detection line).
With respect to claim 5, Chen, as modified, teaches the detection line comprises a first line segment and a second line segment, wherein the second line segment is parallel with the first line segment, and wherein a first width of the first line segment and a second width of the second line segment are the same (Yamaguchi, fig.2a [0031-36], multiple parallel segments of same size and spacing).
With respect to claim 6, Chen, as modified, teaches the detection line further comprises a third line segment parallel with the second line segment, and wherein a first distance between the first line segment and the second line segment is the same as a second distance between the second line segment and the third line segment (Yamaguchi, fig.2a [0031-36], multiple parallel segments of same size and spacing).  
With respect to claim 9, Chen teaches the detection line comprises an end part (fig.7a portion of #727 connected to #728+bonding agent, [0056]), wherein the first conductive pad and the second conductive pad are on a same side of the substrate on which the detection line is located (fig.7a #728+bonding agent), and wherein at least one of the first conductive pad or the second conductive pad is electrically coupled to the end part (as defined above).  
With respect to claim 10, Chen, as modified, teaches the device outlined above, but does not teach a first material of the first conductive pad and the second conductive pad is the same as a second material of the detection line.  Yamaguchi has demonstrated ITO material is beneficial to reduce/prevent light loss on/around the optical component (Yamaguchi, [0027]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the conductive pad of Chen to also be of ITO as demonstrated by Yamaguchi in order to reduce the possibility of light being lost from the laser/optic.
With respect to claim 11, Chen, as modified, teaches the device outlined above, but does not teach the optical element further comprises a protective layer covering the detection line, and wherein the protective layer comprises an opening disposed at the protective layer that exposes first conductive pad and the second the conductive pad. Miyoshi teaches a similar laser module with detection line atop an optical element (fig.1) and who further teaches using a protective layer over the detection line (fig.14 #8, col.17 lines 6-47). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a protection layer over the detection line of Chen as demonstrated by Miyoshi in order to protect the line from minute damage (Miyoshi, col.17 lines 5-10). Note that this teaching of Miyoshi only covers the area of the identified detection line (fig.1 #2a/4) and not the pads (fig.1 #6) such that the combination would provide openings for the identified pads of Chen.
With respect to claim 12, Chen teaches an active light emitter (fig.1/7/10/12), comprising- a housing (fig.7) comprising a bottom substrate (fig.7 lower portion upon which the laser sits) and a side wall (fig.7 side of #715); a laser (fig.7 #718) mounted on the bottom substrate; an optical element (fig.7 #720+721) mounted at one end of the side wall and away from the bottom substrate, wherein the optical element is a component of a terminal ([003, 4, 70, 71]) and comprises a substrate (fig.7 #720), a first conductive pad (fig.7a #728), a second conductive pad (fig.7a #729) and a detection line (fig.7 #727) between the first conductive pad and the second conductive pad (fig.7a #727, provides an electrical path extending between the pads) and disposed on the substrate, wherein the substrate comprises a diffractive optical element (DOE) or a diffuser (fig.7 #721, [0052,53]),  wherein the detection line extends in a fold line shape (fig.7 #727 folded) or a spiral line shape between the first conductive pad and the second conductive pad; and conducting wires (fig.7 #725/726) configured to connect two ends of the detection line to a processor (fig.12 #1253-‘processor’ as it manages the system sensors and overall control; [0068-70] connected to the detection line for monitoring). Chen further teaches the detection line is used for detection of the optical component being damaged, moved or dislodged ([0055]) and is made of what appears to be parallel segments (fig.7), but does not specify the detection line overlies a portion of the substrate directly between the first conductive pad and the second conductive pad and that separates the first conductive pad and the second conductive pad, or the detection line portion directly between the pads forms two adjacent and parallel line segments between the first and second conductive pads, and a width of the detection line ranges from 1 micrometer (um) to 500 um, and wherein a distance between two adjacent and parallel line segments of the detection line directly between the first and second pads ranges from 1 um to 500 um.  Yamaguchi teaches a related laser light source (fig.1) which makes use of a laser (fig.1 #1) which outputs light to a diffusive optical element (fig.1 #3, [0009]) upon which a detection line of transparent conductive ITO ([0027]) is formed (fig.1b/2a) and which has a detection line width and a distance between adjacent and parallel line segments ([0031-36], 2L+S value is 27um or less), and further that the detection line is directly between the first conductive pad and the second conductive pad and that separates the conductive pads, the line being a fold line shape or spiral shape directly between the pads, and the use of two adjacent and parallel line segments directly between the pads as seen in annotated figure 1b above. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the detection line pattern, size, material and placement of Chen to that shown in fig.1b/2a of Yamaguchi in order to increase the monitored area of the substrate/optic while providing a size, spacing and material which minimizes the light loss and material used in such a configuration (Yamaguchi, [0036]).
	Yamaguchi further teaches the preferred value for the stated equation governing the line width and spacing (2L+S) to be 27um or less ([0036]) which limits the value of both of the width (L) and spacing (S) to be less than 500um as claimed , and additionally teaches the importance of the degree of difficulty in forming the wiring ([0036]) as well as the importance of detecting any damage based on the wire width/spacing ([0031]). Yamaguchi further clearly envisions a lower limit of the wire width and spacing as a nonzero value or the desired patterns would not be able to be created. Yamaguchi does not specify the lower limit of the width and spacing is at least 1um. Miyoshi teaches a similar laser module with detection line atop an optical element (fig.1) and who further teaches a preferred lower limit on the wire width to be 5um (col.6 lines 36-50) and a lower limit on the wire pattern spacing to be 5um (col.18 line 57 – col.19 line 12). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to modify the wire width and spacing of Chen and Yamaguchi to have a lower limit of 5um each as Miyoshi has taught such limits provide for a reduction in unwanted breakage (col.6 lines 42-47) and easing of difficulties in forming the patterns relating to collapsing of the spacings (col.19 lines 9-12). Note the desired equation of Yamaguchi is still met (2*5+5 = 15um, which is 27um or less).
With respect to claim 13, Chen teaches the conducting wires extend from an end part of the detection line (fig.7a portion of #727 connected to #728+bonding agent, [0056]) to the processor  inside the side wall ([0055]),  on an inner surface of the side wall, or  on an outer surface of the side wall.  
With respect to claim 14, Chen teaches a conductive electrode disposed at a joint between an end part of the detection line and the conducting wires (fig.7a portion of #727 connected to #728+bonding agent, [0056], the bonding agent being the electrode), and wherein  the conductive electrode is configured to electrically connect the end part to the conducting wires ([0056]). 
With respect to claim 15, Chen, as modified, teaches the device outlined above, including use of a bonding agent for the conductive electrode (bonding agent, [0056]), but does not specify a material of the conductive electrode is conductive silver paste or soldering tin.  Conductive bonding agents of silver past and soldering tin are very well known in the art to provide sufficient electrical connection via bonding components. The Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the bonding agent of Chen to be of silver paste or soldering tin as each is known in the art to provide sufficient electrical connection when bonding components.
With respect to claim 17, Chen teaches optical element monitoring system (fig.1/7/10/12), comprising: a processor (fig.12 #1253-‘processor’ as it manages the system sensors and overall control), a power supply coupled to the processor (outlined components inherently require a supply of power); and a laser coupled to the power supply (abstract, fig.12, as laser and processor are disposed and connected on same PCB they would be necessarily coupled to the power supply for operation); and an optical element (fig.7 #720+721) comprising a substrate (fig.7 #720), a first conductive pad (fig.7a #728), a second conductive pad (fig.7a #729), and a detection line (fig.7 #727) between the first conductive pad and the second conductive pad (fig.7a #727, provides an electrical path extending between the pads) and disposed on the substrate , wherein the detection line extends in a fold line shape (fig.7 folded) or a spiral line shape between the first conductive pad and the second conductive pad, wherein two ends of the detection line are connected to the processor (fig.12 [0068-70] connected to the detection line for monitoring),  wherein the processor  is configured to: determine whether the optical element is damaged or falls offs; and control, when the optical element is damaged or falls off, the power supply to stop supplying power to the laser ([0055, 68-70]; note the included interrupt circuit).  Chen further teaches the detection line is used for detection of the optical component being damaged, moved or dislodged ([0055]) and is made of what appears to be parallel segments (fig.7), but does not specify the detection line overlies a portion of the substrate directly between the first conductive pad and the second conductive pad and that separates the first conductive pad and the second conductive pad, or the detection line portion directly between the pads forms two adjacent and parallel line segments between the first and second conductive pads, and a width of the detection line ranges from 1 micrometer (um) to 500 um, and wherein a distance between two adjacent and parallel line segments of the detection line directly between the first and second pads ranges from 1 um to 500 um.  Yamaguchi teaches a related laser light source (fig.1) which makes use of a laser (fig.1 #1) which outputs light to a diffusive optical element (fig.1 #3, [0009]) upon which a detection line of transparent conductive ITO ([0027]) is formed (fig.1b/2a) and which has a detection line width and a distance between adjacent and parallel line segments ([0031-36], 2L+S value is 27um or less), and further that the detection line is directly between the first conductive pad and the second conductive pad and that separates the conductive pads, the line being a fold line shape or spiral shape directly between the pads, and the use of two adjacent and parallel line segments directly between the pads as seen in annotated figure 1b above. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the detection line pattern, size, material and placement of Chen to that shown in fig.1b/2a of Yamaguchi in order to increase the monitored area of the substrate/optic while providing a size, spacing and material which minimizes the light loss and material used in such a configuration (Yamaguchi, [0036]).
Yamaguchi further teaches the preferred value for the stated equation governing the line width and spacing (2L+S) to be 27um or less ([0036]) which limits the value of both of the width (L) and spacing (S) to be less than 500um as claimed , and additionally teaches the importance of the degree of difficulty in forming the wiring ([0036]) as well as the importance of detecting any damage based on the wire width/spacing ([0031]). Yamaguchi further clearly envisions a lower limit of the wire width and spacing as a nonzero value or the desired patterns would not be able to be created. Yamaguchi does not specify the lower limit of the width and spacing is at least 1um. Miyoshi teaches a similar laser module with detection line atop an optical element (fig.1) and who further teaches a preferred lower limit on the wire width to be 5um (col.6 lines 36-50) and a lower limit on the wire pattern spacing to be 5um (col.18 line 57 – col.19 line 12). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to modify the wire width and spacing of Chen and Yamaguchi to have a lower limit of 5um each as Miyoshi has taught such limits provide for a reduction in unwanted breakage (col.6 lines 42-47) and easing of difficulties in forming the patterns relating to collapsing of the spacings (col.19 lines 9-12). Note the desired equation of Yamaguchi is still met (2*5+5 = 15um, which is 27um or less).
Chen additionally does not teach the processor to monitor a resistance value of the detection line or a voltage value at the two ends of the detection line in real time; determine, based on the resistance value or the voltage value if the optical element is damaged or falls off and stopping the power based on the monitoring. Yamaguchi further teaches a controller operable to control power to the laser (fig.4) which is based on monitoring a voltage value associated with the detection line ([0037]) to end power if the line is damaged or falls off ([0037]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the processor of Chen to monitor a voltage related to the detection line as outlined by Yamaguchi as Yamaguchi has demonstrated this type of feedback to be an effective way of controlling the laser power in the detection line based system.
With respect to claim 21, Chen teaches the optical element further comprises a microstructure layer (fig.7 #721, [0052]), and wherein the microstructure layer and the detection line are disposed on a same side of the substrate ([0053] either side).  
With respect to claim 22, Chen teaches the optical element further comprises a microstructure layer (fig.7 #721, [0052]), and wherein the microstructure layer and the detection line are disposed on opposite sides of the substrate ([0053] either side).  
With respect to claim 23, Chen, as modified, teaches the detection line comprises a first line segment and a second line segment, wherein the second line segment is parallel with the first line segment, and wherein a first width of the first line segment and a second width of the second line segment are the same (Yamaguchi, fig.2a [0031-36], multiple parallel segments of same size and spacing).
With respect to claim 24, Chen, as modified, teaches the detection line further comprises a third line segment parallel with the second line segment, and wherein a first distance between the first line segment and the second line segment is the same as a second distance between the second line segment and the third line segment (Yamaguchi, fig.2a [0031-36], multiple parallel segments of same size and spacing).  
With respect to claim 25, Chen teaches the substrate comprises a diffractive optical element (DOE) or a diffuser ([0052]), and wherein the optical element is a component of a terminal ([0003, 4, 70, 71]).  
With respect to claim 26, Chen, as modified, teaches the detection line is configured to detect whether the DOE or the diffuser is damaged or falls off (Chen fig.10a/b, note modification in claim 17 above to monitor voltage).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the Notice of References Cited (PTO-892) which has a list of related documents teaching detection lines used with laser modules and optics.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828